Exhibit 10.3

EXECUTION VERSION

PARENT UNDERTAKING

This Parent Undertaking (“Guaranty”) is executed as of this 29th day of
November, 2016 by Valvoline Inc., a Kentucky corporation (the “Guarantor”), in
favor of PNC Bank, National Association (the “Agent”) and the Secured Parties
(as defined in the Transfer and Administration Agreement described below), from
time to time party to the Transaction Documents (collectively, the
“Beneficiaries”).

PRELIMINARY STATEMENTS

Valvoline LLC (“Valvoline”), a Delaware limited liability company, and each
other direct or indirect subsidiary of the Guarantor party thereto from time to
time pursuant to a joinder agreement in form and substance satisfactory to the
Agent (each an “Originator” and collectively, the “Originators”), Lex Capital
LLC (the “Seller”), Valvoline, as initial Master Servicer, the Agent, the
various Investor Groups, Managing Agents and Administrators from time to time
parties thereto and PNC Capital Markets, LLC, as structuring agent, have entered
into a Transfer and Administration Agreement of even date herewith (as amended,
supplemented and modified from time to time, the “Transfer and Administration
Agreement”) pursuant to which the Seller will sell and assign to the Investors
all of the Seller’s right, title and interest in and to certain assets more
specifically described therein.

In the Transfer and Administration Agreement, Valvoline has agreed to act as
servicer under the Transfer and Administration Agreement and in that capacity
has agreed, among other things, to service certain assets as more specifically
described therein.

The Originators are direct or indirect wholly-owned subsidiaries of the
Guarantor. The Seller is wholly-owned by the Originators.

The Originators and the Seller have entered into a sale agreement of even date
herewith (as amended, supplemented and modified from time to time, the “Sale
Agreement”). The Seller will purchase Receivables from the Originators under the
Sale Agreement.

In consideration of the execution of the Transfer and Administration Agreement
and the Sale Agreement and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by the Guarantor, the
Guarantor agrees as follows:

SECTION 1. Definitions. Unless otherwise defined in this Guaranty, all defined
terms used in this Guaranty, including the Preliminary Statements hereof, shall
have the meanings ascribed to such terms in the Transfer and Administration
Agreement.

SECTION 2. Guaranty of Obligations. The Guarantor hereby irrevocably,
absolutely, and unconditionally guarantees to the Beneficiaries the full and
timely performance by the Originators (in their respective capacities as
Originators) of all of their respective obligations under the Transaction
Documents including, without limitation, any agreement or obligation of any such
Originator to pay any indemnity or any agreement or obligation of any such
Originator to make any payment in respect of any applicable dilution adjustment
or repurchase obligation under any such Transaction Document (all such terms,
covenants,



--------------------------------------------------------------------------------

conditions, agreements, undertakings and obligations on the part of each
Originator to be paid, performed or observed being collectively called the
“Obligations”). Without limiting the generality of the foregoing, the Guarantor
agrees that if any Originator shall fail in any manner whatsoever to perform or
observe any of the Obligations when the same shall be required to be performed
or observed under any applicable Transaction Document, then the Guarantor will
itself duly and punctually perform or observe or cause to be performed or
observed the Obligations. Notwithstanding anything contained in this Guaranty to
the contrary, this Guaranty does not provide any guaranty with respect to (i)
the bad debt or uncollectability of any Receivable, (ii) Obligations resulting
from gross negligence or willful misconduct on the part of an indemnified
Person, or (iii) with respect to Foreign Receivables, losses incurred due to the
Seller’s inability to receive Collections with respect to such Foreign
Receivables arising directly as a result of any Originator’s failure to perfect
the Seller’s security interest in jurisdictions outside the United States.

SECTION 3. Validity of Obligations; Irrevocability; Conditional Termination. The
Guarantor agrees that its obligations under this Guaranty shall be absolute and
unconditional, irrespective of (i) the validity, enforceability, discharge or
disaffirmance (by any Person, including a trustee in bankruptcy) of any of the
Obligations, (ii) the absence of any attempt to enforce the Obligations against
the Seller or the Originators, (iii) the waiver or consent by any Person with
respect to any provision of any of the Transaction Documents, (iv) any change
made in any term of any Transaction Documents (including, without limitation,
any change in the time, manner or place of any payments provided for therein),
(v) any law, regulation or order of any jurisdiction affecting any term of any
Transaction Document, (vi) the validity, regularity or enforceability of any
Transaction Document or (vii) any other circumstances which might otherwise
constitute a legal or equitable discharge or defense of the Guarantor. The
Guarantor agrees that the Beneficiaries shall be under no obligation to marshal
any assets in favor of or against or in payment of any or all of the
Obligations. The Guarantor further agrees that, to the extent that the
Originators (in their respective capacities as Originators) or the Seller makes
a payment or payments to any Beneficiary, or the Originators pay any Deemed
Collections into a Blocked Account, to the Seller or to the Agent, which payment
or payments or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to any
Person, its estate, trustee, receiver or any other party, including, without
limitation, the Guarantor, under any bankruptcy law, state or federal law,
common law or equitable cause, then to the extent of such payment or repayment,
(i) the Obligations constituting payments or any part thereof which have been
paid, reduced or satisfied by such amount and (ii) this Guaranty, shall be
reinstated and continued in full force and effect as of the date such initial
payment, reduction or satisfaction occurred. The Guarantor waives all set-offs
and counterclaims and all presentments, demands for performance, notices of
dishonor and notices of acceptance of this Guaranty, except as expressly
provided for herein. The Guarantor agrees that its obligations under this
Guaranty shall be irrevocable.

SECTION 4. Waiver of Subrogation. The Guarantor shall not exercise any rights
(direct or indirect) of subrogation, contribution, reimbursement,
indemnification, or other rights of payment or recovery from any Originator for
any payments made by the Guarantor hereunder until such time as all of the
Obligations have been performed in full or waived (the “Full Performance Date”),
and the Guarantor hereby waives and releases, absolutely and unconditionally,
its right to exercise against any Originator prior to the Full Performance Date
any such rights of subrogation, contribution, reimbursement, indemnification and
other rights of payment or recovery which the Guarantor may now have or
hereafter acquire.

 

2



--------------------------------------------------------------------------------

SECTION 5. Representations and Warranties. The Guarantor hereby represents and
warrants to each Beneficiary, as of the date hereof, as follows:

(a) Corporate Existence and Power. The Guarantor (a) is a corporation validly
existing and in good standing under the laws of the Commonwealth of Kentucky;
(b) has all corporate power and all licenses, authorizations, consents and
approvals of all Official Bodies required to carry on its business in each
jurisdiction in which its business is now and proposed to be conducted (except
where the failure to have any such licenses, authorizations, consents and
approvals would not individually or in the aggregate reasonably be expected to
have a Material Adverse Effect); and (c) is duly qualified to do business and is
in good standing in every other jurisdiction in which the nature of its business
requires it to be so qualified, except where the failure to be so qualified or
in good standing would not reasonably be expected to have a Material Adverse
Effect.

(b) Authorization; No Contravention. The execution, delivery and performance by
the Guarantor of this Guaranty and the other Transaction Documents to which it
is a party (i) are within its corporate powers, (ii) have been duly authorized
by all necessary corporate action, (iii) require no action by or in respect of,
or filing with, any Official Body or official thereof (except as contemplated by
the Transfer and Administration Agreement, all of which have been (or as of the
Closing Date will have been) duly made and in full force and effect), other than
any such action or approval as may be required pursuant to the laws of any
Official Body outside of the United States in connection with any Foreign
Receivable, (iv) do not contravene or constitute a default under (A) its
organizational documents, (B) any Law applicable to it, (C) any provision of any
indenture, agreement or other instrument evidencing material Indebtedness to
which it is a party or by which any of its property may be bound or (D) any
order, writ, judgment, award, injunction, decree or other instrument binding on
or affecting it or its property except, with respect to clauses (B), (C) and (D)
above, to the extent the contravention or default under such Law, contractual
restriction, order, writ, judgment, award, injunction, decree or other
instrument would not reasonably be expected to have a Material Adverse Effect,
or (v) result in the creation or imposition of any Adverse Claim upon or with
respect to its property (except as contemplated by the Transaction Documents).

(c) Binding Effect. Each of this Guaranty and the other Transaction Documents to
which the Guarantor is a party has been duly executed and delivered and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency,
moratorium or other similar laws affecting the rights of creditors generally
(whether at law or equity).

(d) Action, Suits. It is not in violation of any order of any Official Body that
would, individually or in the aggregate with all such other violations,
reasonably be expected to have a Material Adverse Effect. Except as set forth in
Schedule 4.1(g) to the Transfer and Administration Agreement, there are no
actions, suits, litigation or proceedings pending or, to its knowledge,
threatened in writing against or affecting it or any of its Affiliates or their
respective properties, in or before any Official Body, as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, would, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

3



--------------------------------------------------------------------------------

(e) Compliance with Applicable Laws; Licenses, etc. (i) The Guarantor is in
compliance with the requirements of all applicable laws, rules, regulations, and
orders of all Official Bodies (including the Federal Consumer Credit Protection
Act, as amended, Regulation Z of the Board of Governors of the Federal Reserve
System, as amended, laws, rules and regulations relating to usury, truth in
lending, fair credit billing, fair credit reporting, equal credit opportunity,
fair debt collection practices and privacy and all other consumer laws, rules
and regulations applicable to the Receivables), except to the extent any
non-compliance, individually or in the aggregate, would not be reasonably likely
to have a Material Adverse Effect; provided that no representation or warranty
is made with respect to the laws, rules, regulations, and orders of Official
Bodies outside of the United States with respect to Foreign Receivables.

(ii) The Guarantor has not failed to obtain any licenses, permits, franchises or
other governmental authorizations necessary to the ownership of its properties
or to the conduct of its business (including, without limitation, any
registration requirements or other actions as may be necessary in any applicable
jurisdiction in connection with the ownership of the Contracts or the
Receivables and other related assets), except to the extent any violation or
failure to obtain would not be reasonably likely to have a Material Adverse
Effect.

SECTION 6. Risk Retention. The Guarantor, as originator for purposes of the CRR,
shall at all times own a net economic interest in the Receivables (the “Retained
Interest”) in an amount at least equal to 5% of the aggregate Net Investment at
such time in the form of a first loss tranche under paragraph 1(d) of Article
405 of the CRR. Guarantor shall hold the Retained Interest by means of (i) the
SPV’s right to receive residual Collections on the Receivables in accordance
with the terms hereof (including Section 2.12(c) of the Transfer and
Administration Agreement), (ii) Valvoline LLC’s 100% direct ownership of all the
equity interests in the SPV and (iii) Guarantor’s 100% direct or indirect
ownership of all the equity interests of Valvoline LLC. Guarantor shall not (x)
change the manner in which it retains the Retained Interest, or (y) enter into
any credit risk mitigation, short position or any other hedge with respect to
the Retained Interest, in either case, except to the extent permitted under the
CRR. Guarantor will cooperate with each Investor (including by providing such
information and entering into or delivering such additional agreements or
documents reasonably requested by such Investor or its Managing Agent) to the
extent reasonably necessary to permit such Investor to perform its due diligence
and monitoring obligations (if any) under the CRR.

SECTION 7. Successors. The agreements herein set forth shall be mutually binding
upon and inure to the mutual benefit of the Guarantor and the Beneficiaries and
their respective successors, provided, however, that the Guarantor shall not
assign its rights or appoint a successor under this Guaranty without the prior
written consent of each of the Managing Agents.

SECTION 8. Waiver. The Guarantor waives promptness, diligence, notice of
acceptance, notice of default by the Originators (in their respective capacities
as Originators), notice of the incurrence of any Obligation and any other notice
with respect to any of the Obligations and this Guaranty, the Transfer and
Administration Agreement and any other Transaction Document and any requirement
that the Beneficiaries exhaust any right or take action against the Seller or
the Originators, any other Person or any property.

 

4



--------------------------------------------------------------------------------

SECTION 9. Costs, Expenses. The Guarantor shall pay all reasonable costs and
expenses (including reasonable attorneys’ fees and expenses for Mayer Brown LLP
or any other single law firm) paid or incurred by any of the Beneficiaries in
connection with the enforcement of this Guaranty and the prosecution or defense
of any action by or against any of the Beneficiaries in connection with this
Guaranty, whether involving the Guarantor or any other Person, including a
trustee in bankruptcy; provided, however, that the Guarantor shall have no such
obligation in connection with any action brought by any Beneficiary or any other
Person against the Guarantor to the extent that the Guarantor is the prevailing
party in the judgment rendered in any such action. To the extent that
performance of the Obligations by the Guarantor would include an obligation to
pay or deposit any money, the Guarantor shall pay interest on all amounts owing
by it under this Guaranty from the date of demand therefor until such
obligations are paid in full, at the per annum rate equal to the Default Rate.

SECTION 10. Governing Law and Jurisdiction. This Guaranty shall be governed by
and construed in accordance with the laws of the State of New York as applied to
contracts made and performed in that state. The Guarantor hereby submits to the
nonexclusive jurisdiction of the competent United States and state courts in New
York City in relation to any legal action or proceedings arising out of this
Guaranty.

SECTION 11. Waiver of Jury Trial. TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE
GUARANTOR IRREVOCABLY WAIVES, AND, IN ACCEPTING THE BENEFITS OF THIS GUARANTY,
EACH OF THE BENEFICIARIES IRREVOCABLY WAIVES, ALL RIGHT OF TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR IN CONNECTION WITH THIS
GUARANTY OR ANY MATTER ARISING HEREUNDER.

SECTION 12. Taxes. All payments made by the Guarantor under this Guaranty shall
be made free and clear of, and without deduction or withholding for, or on
account of, any Taxes. If any such Taxes are required to be withheld from any
amounts payable to any Beneficiary hereunder, the amounts so payable to such
Beneficiary shall be increased to the extent necessary to yield to such
Beneficiary (after payment of all Taxes) a net amount equal to the amount that
would have been payable hereunder had no such Taxes been applicable, provided
that the Guarantor shall not be required to pay any additional amount in respect
of Taxes pursuant to this Section 12 to any Beneficiary if the obligation to pay
such additional amount would not have arisen but for a failure by such
Beneficiary to comply with its obligations under Section 9.4 of the Transfer and
Administration Agreement (other than by reason of a change in Law occurring
after the date of the Transfer and Administration Agreement or the date upon
which such Beneficiary became a party thereto, if later).

[Remainder of Page Intentionally Left Blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Guaranty has been duly executed by the Guarantor as of
the day first above written.

 

VALVOLINE INC., as Guarantor By:  

/s/ Lynn P. Freeman

  Name: Lynn P. Freeman   Title: Assistant Treasurer

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

  S-1   Parent Undertaking



--------------------------------------------------------------------------------

Acknowledged and accepted as of the day first above written. PNC BANK, NATIONAL
ASSOCIATION, as Agent By:  

/s/ Michael Brown

  Name: Michael Brown   Title: Senior Vice President

 

  S-2   Parent Undertaking